DETAILED ACTION
Status of the Application
Claims 1 and 4-45 are pending in the instant application.  Claims 2 and 3 have been cancelled.  Claims 13, 14 and 35-45 have been withdrawn.  No new claims have been added. 
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 10 and 18-22, in the reply filed on January 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14, Species B, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 10, 11, 17-24, 27, 28, 30, 31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0173126).
Regarding claims 1 and 4, Jeon et al. teaches an electrochemical cell comprising:
an anode (lithium metal negative electrode 12; para. [0053]);
a cathode (positive electrode 10; para. [0053]);
an electrolyte (electrolyte 11), wherein at least a portion of the electrolyte is located between the anode and cathode (Fig. 1); and
a protective layer (separator including polyvinylidene fluoride; para. [0074]), wherein the protective layer is fully capable of producing a voltage and at least a portion of the protective layer is located between the anode and cathode (paras. [0073]-[0074]; 
Claim 1 is considered product-by-process claim as a result of the claim limitation “wherein the voltage is produced by a piezoelectric effect”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 5, claim 5 is considered a product-by-process claim as a result the limitation “the protective layer is a piezoelectric material that has undergone at least one of mechanical stretching, electric poling, or electrospinning”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 6, claim 6 is considered a product-by-process claim as a result the limitation “the protective layer comprises poled polyvinylidene fluoride”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 10, Jeon et al. teaches an electrochemical cell wherein at least a portion of the protective layer is located between the anode and the electrolyte (separator including polyvinylidene fluoride corresponds to the protective layer; Jeon et al., para. [0074] teaches that the separator may further include an electrolyte.  As a result, the protective layer/separator has at least a portion that is located between the anode and the electrolyte.).  
Regarding claim 11, Jeon et al. teaches an electrochemical cell wherein the protective layer is configured as a barrier to separate the anode from the electrolyte (the protective layer/separator is a barrier that separates the anode from at least a portion of the electrolyte, i.e. the portion of the electrolyte that is next to and in the cathode).  
Regarding claim 17
Regarding claim 18, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that the productive layer produces a voltage when subjected to a force.  
Regarding claim 19, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that wherein a protrusion from the anode produces the force on the protective layer.  
Regarding claim 20, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that the protrusion is a lithium dendrite.  
Regarding claim 21, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that the voltage produced is confined to a region of the protrusion.  
Regarding claim 22, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that the voltage produced is confined to a region of the protrusion.  
Regarding claim 23, because Jeon et al. teaches the electrochemical cell as claimed, one of ordinary skill in the art would expect that the voltage is a magnitude of 100 microvolts or greater.  
Regarding claim 24
Regarding claim 27, Jeon et al. teaches an electrochemical cell wherein the anode is a solid metal selected from the group consisting of sodium, magnesium, zinc, and lithium (Jeon et al., para. [0067]).
Regarding claim 28, Jeon et al. teaches an electrochemical cell wherein the anode is lithium metal (Jeon et al., para. [0067]).
Regarding claim 30, Jeon et al. teaches an electrochemical cell wherein the cathode comprises a lithium host material (Jeon et al., para. [0057]).  
Regarding claim 31, Jeon et al. teaches an electrochemical cell wherein the electrochemical cell also comprises a separator/protective layer located between the anode and the cathode (Jeon et al., para. [0053]).
Regarding claim 33, Jeon et al. teaches an electrochemical cell wherein the electrolyte is a solid-state electrolyte comprising Li2PO2N (LiPON) (Jeon et al., para. [0049]).  

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meadows et al. (US 5,378,551).
Regarding claims 1 and 4, Jeon et al. teaches an electrochemical cell comprising:
an anode (negative electrode 16; Abstract);
a cathode (positive electrode 14; Abstract);
an electrolyte (electrolyte 18), wherein at least a portion of the electrolyte is located between the anode and cathode (Fig. 1); and

Claim 1 is considered product-by-process claim as a result of the claim limitation “wherein the voltage is produced by a piezoelectric effect”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Xiao et al. (US 2015/0236324).
Regarding claims 7 and 9, Jeon et al. teaches an electrochemical c ell wherein the protective layer comprises a first layer comprising a piezoelectric material (separator including polyvinylidene fluoride; para. [0074]).  Jeon et al. is silent regarding at least one additional layer coupled to the first layer.  However, Xiao et al. teaches that it is known in the art for an electrochemical cell to comprise a separator/membrane that includes a porous carbon coating (corresponds to at least one additional layer coupled to the first layer; corresponds to wherein the at least one additional layer is formed of carbon of instant claim 9; para. [0017]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer/separator of Jeon et al. by incorporating at least one additional layer, i.e., a porous carbon coating/layer, coupled to the first layer as taught by Xiao et al. in order to prevent the migration of transition metal cations in the lithium ion battery (Xiao et al., para. [0017]).  
Regarding claim 8, one of ordinary skill in the art can appreciate or would expect that a change in the composition of the protective layer, i.e., incorporating an additional layer coupled to the first layer, changes the material properties of the protective layer, wherein the material properties are selected from the group consisting of Young's modulus, flexural modulus, impact strength, tensile strength, flexural strength, Rockwell hardness, and elongation at break, such that wherein the at least one additional layer has at least one improved material property over the first layer.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0173126).
Regarding claim 12, Jeon et al. teaches an electrochemical cell wherein the protective layer is abutting a surface of the anode (one of ordinary skill in the art can appreciate that the protective layer/separator abuts a surface of the anode; para. [0074]).  Jeon et al. is silent wherein the protective layer is a coating on a surface of the anode.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer/separator of the electrochemical cell of Jeon et al. by substituting a protective layer that is a coating on a surface of the anode as a coated protective layer/separator is expected to perform in the same way as an abutting protective layer/separator.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 12 is considered product-by-process claim as a result of the limitation “wherein the protective layer is a coating on the surface of the anode”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Pan et al. (US 2018/0301707).
Regarding claim 15, Jeon et al. is silent regarding an electrochemical cell wherein the protective layer has a thickness between 0.1 and 500 micrometers.  However, Pan et al. teaches that it is known in the art for an electrochemical cell to have a protective layer having a thickness no greater than 1 micrometer (para. [0124]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Jeon et al. by incorporating a thickness no greater than 1 micrometer as taught by Pan et al. in order to permit the lithium ions to readily diffuse through the protective layer {Pan et al., para. [0124]; Because the claimed range, between 0.1 and 500 micrometers, and the range of the prior art, no greater than 1 micrometer, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Pan et al. (US 2018/0248189).
Regarding claim 16, Jeon et al. is silent regarding an electrochemical cell wherein the protective layer is selectively permeable to lithium ions.  However, Pan et .  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Asukabe et al. (US 2001/0026893).
Regarding claims 25 and 26, Jeon et al. is silent regarding an electrochemical cell wherein the protective layer is plasma treated and wherein the protective layer is plasma treated polyvinylidene fluoride.  However, Asukabe et al. teaches that it is known in the art for an electrochemical cell wherein the protective layer (corresponds to a PVdF membrane) is plasma treated and wherein the protective layer is plasma treated polyvinylidene fluoride (para. [0044]).  Jeon et al. and Asukabe et al. are analogous art because both references are related to electrochemical cells that comprise protective layers/separators made of polyvinylidene fluoride.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Jeon et al. by plasma treating the protective layer, the protective layer being a plasma treated polyvinylidene fluoride, as taught by Asukabe et al. in order to produce a protective layer/polymer electrolyte membrane having excellent stability and performance (Asukabe et al., Abstract).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Hirai et al. (US 2020/029345).
Regarding claim 29, Jeon et al. teaches an electrochemical cell is a lithium-ion cell (para. [0020]).  Jeon et al. is silent regarding an anode selected from the group consisting of graphite, activated carbon, carbon black, lithium titanate, graphene, tin-cobalt alloys, and silicone.  However, Hirai et al. teaches that it is known in the art for an electrochemical cell to comprise an anode includes lithium metal or graphite (para. [0051]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion cell of Jeon et al. by replacing or substituting the lithium metal anode with a graphite anode as lithium metal anodes and graphite anodes are well known anode active materials (Hirai et al., para. [0051]).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 31 above, and further in view of Xiao et al. (US 2015/0236324).
Regarding claim 32, Jeon et al. is silent regarding an electrochemical cell wherein the separator is a permeable polymer.  However, Xiao et al. teaches that it is known in the art for an electrochemical cell wherein the separator is a permeable polymer {polyvinylidene fluoride (PVdF); para. [0021]}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Jeon et al. by incorporating a separator that is a .  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. as applied to claim 1 above, and further in view of Kuwubara et al. (US 2018/0097262).

Regarding claim 34, Jeon et al. is silent regarding an electrochemical cell further comprising: a battery management system including a controller in electrical communication with the protective layer, wherein the controller is configured to execute a program stored in the controller to monitor the voltage produced by the protective layer to determine whether a dendritic structure is growing on at least one of the anode and the cathode.  However, Kuwubara et al. teaches that it is known in the art for an electrochemical cell to further comprise: a battery management system including a controller fully capable of being in electrical communication with the protective layer, wherein the controller is fully capable of executing a program stored in the controller to monitor the voltage produced by the protective layer to determine whether a dendritic structure is growing on at least one of the anode and the cathode (para. [0008]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of Jeon et al. by incorporating a battery management system including a controller fully capable of being in electrical communication with the protective layer, wherein the controller is fully capable of executing a program stored in the controller to monitor the voltage produced by the protective layer to determine whether a dendritic structure is .  

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant argues:  The Office Action states that "[regarding claims 1 and 4, Jeon et al. teaches an electrochemical cell comprising: ... a protective layer (separator including polyvinylidene fluoride; para. [0074]), wherein the protective layer is fully capable of producing a voltage and at least a portion of the protective layer is located between the anode and cathode (paras. [0073]-[0074]; the protective layer comprises a piezoelectric material because polyvinylidene fluoride is one of the piezoelectric materials recited in instant claim 4)". Applicant respectfully disagrees.  Polyvinylidene fluoride, PVDF, has multiple phases. For example, the α phase is non-piezoelectric, and the β phase is piezoelectric (see attached Exhibit A - Polymers 2018, 10, 228). Jeon does not describe the phase of the polyvinylidene fluoride and therefore, one cannot know whether the polyvinylidene fluoride in the Jeon device is a piezoelectric material.  Even if the PVDF of Jeon were to contain (3 phase, the PVDF must be very specially processed (i.e., polarized, which is to put a PVDF film under a high external electric field) to make it show piezoelectricity. Without this special step, PVDF is just like a regular polymer material and does not show any piezoelectricity. This special step was never mentioned in Jeon and therefore, 
It is the Office’s position that the Applicant is arguing something that was not claimed.  The Applicant recites polyvinylidene fluoride in claim 4.  The alpha (α) phase and the beta (β) phase were not claimed.  As a result, claim 4 is inclusive of all phases of polyvinylidene fluoride. 
Applicant argues: [T]he Office Action erred by engaging in impermissible hindsight in rejecting claims 1-6, 10, 11, 17-24, 27, 28, 30, 31 and 33. "To draw on hindsight knowledge of the patented invention, when the prior art does not contain or suggest that knowledge, is to use the invention as a template for its own reconstruction - an illogical and inappropriate process by which to determine patentability." Sensonics, Inc. v. Aerosonic Corp., 81 F.3d 1566, 1570 (Fed. Cir. 1996). "The invention must be viewed not after the blueprint has been drawn by the inventor, but as would have been perceived in the state of the art that existed at the time the invention was made." Id. A factfinder should be aware of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning. KSR Int'l. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues: When the Office Action stated at the top of page 6 of the Office Action that "the protective layer [of Jeon] comprises a piezoelectric material because polyvinylidene fluoride is one of the piezoelectric materials recited in instant claim 4)", this was a quintessential example of hindsight bias. See, W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553, (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) (“To imbue one of ordinary skill in the art with knowledge of the invention in suit, when no prior art reference or references of record convey or suggest that knowledge, is to fall victim to the insidious effect of a hindsight syndrome wherein that which only the inventor taught is used against its teacher.”). A patent applicant's “own work may not be considered prior art in the absence of a statutory basis.” Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1355 (Fed. Cir. 2003). The Office Action treated Applicant's own claim 4 as if it were prior art, using the inventor's own invention against itself, which was improper hindsight bias. W.L. Gore & Assocs., Inc., 721 F.2d at 1553 (warning of “the insidious effect of a hindsight syndrome wherein that which only the inventor taught is used against its teacher.”) Therefore, Applicant asserts that the Office engaged in impermissible hindsight 
It is the Office’s position that the patent applicant’s own work can be used against the applicant in the form of an applicant’s admission.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724